Case 2:20-cv-00143-JRG-RSP Document 11-1 Filed 06/22/20 Page 1 of 1 PageID #: 157



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   ESTECH SYSTEMS, INC.,                       §
                                               §
         Plaintiff,                            §
   v.                                          §
                                               §          Civil Action No. 2:20-cv-00143
   REGUS MANAGEMENT GROUP,                     §
   LLC AND IWG PLC,                            §
                                               §
         Defendants.                           §


  ORDER GRANTING REGUS MANAGEMENT GROUP, LLC’S MOTION TO DISMISS


        Before the Court is Regus Management Group, LLC’s (“Regus”) Motion to Dismiss (the

  “Motion”).

        Having considered the Motion, relevant law, and arguments of counsel, the Court finds that

  the Motion should be and is hereby GRANTED. Plaintiff Estech Systems, Inc.’s Original

  Complaint for Patent Infringement against Regus Management Group, LLC is hereby

  DISMISSED with prejudice.
